     Case 4:20-cv-00319-O Document 25 Filed 03/16/21             Page 1 of 15 PageID 1348



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

 STACY L. WILSON,                                §
                                                 §
          Plaintiff,                             §
                                                 §
 v.                                              §   Civil Action No. 4:20-cv-00319-O-BP
                                                 §
 ANDREW M. SAUL, Commissioner of                 §
 Social Security Administration,                 §
                                                 §
          Defendant.                             §

      ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

         On January 22, 2021, the United States Magistrate Judge issued Findings, Conclusions,

and a Recommendation (the “FCR”) in this case. FCR, ECF No. 23. The FCR recommended that

the Court affirm the decision of the Commissioner of the Social Security Administration. Id. at 1.

Plaintiff Stacy L. Wilson (“Wilson”) filed an Objection to the FCR of the United States Magistrate

Judge on February 3, 2021. Pl.’s Obj., ECF No. 24.

         The Court has conducted a de novo review of the FCR. For the following reasons,

Plaintiff’s Objection is OVERRULED, and the Court ADOPTS the reasoning in the Magistrate

Judge’s FCR. The Court AFFIRMS the Commissioner’s decision.

I.       FACTUAL BACKGROUND

         Plaintiff Stacy L. Wilson applied for disability insurance benefits and supplemental

security income on October 7, 2015, alleging that her disability began on January 1, 2014. See Soc.

Sec. Admin R. 170, ECF No. 16-1. On June 22, 2016, the Commissioner denied her claim and,

upon reconsideration on November 9, 2016, again denied her claim. Id. at 170. Wilson requested




                                                1
 Case 4:20-cv-00319-O Document 25 Filed 03/16/21                  Page 2 of 15 PageID 1349



a hearing, which was held before Administrative Law Judge (ALJ) Kevin Batik on October 19,

2017, in Fort Worth, Texas, with Wilson and her attorney present. Id. at 169–70.

       Following the hearing, the ALJ’s February 27, 2018, decision concluded that Wilson was

not disabled. Id. at 185. But the Appeals Council (AC) remanded the case to the ALJ on September

8, 2018, finding a lack of substantial evidence and ordering the ALJ to (1) “further evaluate the

claimant’s mental impairments[,]” and (2) “give further consideration to claimant’s maximum

residual functional capacity and provide appropriate rationale[,]” and (3) “obtain supplemental

evidence from a vocational expert to clarify the effect of the assessed limitation on the claimant’s

occupational base[.]” Id. at 193–94.

       On May 29, 2019, the ALJ conducted a second hearing in Fort Worth, Texas, with Wilson,

her attorney, and a vocational expert (“VE”) Michael L. Discoll, present. Id. at 16–17. Following

the hearing and testimony from the VE, the ALJ again found that Wilson was not disabled. Id. at

28. Specifically, the ALJ used the statutory five-step analysis and established during step one that

Wilson had not engaged in substantial gainful activity since her alleged onset date of January 1,

2014. Id. at 20. At step two, the ALJ concluded that Wilson had the severe impairments of multiple

sclerosis, vision loss due to multiple sclerosis, major depressive disorder, anxiety disorder, and

obesity. Id. At step three, the ALJ concluded that Wilson’s impairment did not meet or medically

equal two of the “marked” impairments listed in 20 CFR 404(p). Id. at 20–21. At step four, the

ALJ concluded that Wilson was unable to perform any past relevant work, which included being

a hair stylist and a collection clerk. Id. at 26–27. At step five, the ALJ concluded that Williams

could perform a significant number of jobs in the national economy, so a finding of “not disabled”

was appropriate. Id. at 27–28.




                                                 2
  Case 4:20-cv-00319-O Document 25 Filed 03/16/21                Page 3 of 15 PageID 1350



       Wilson appealed the decision again, and on February 28, 2020, the AC denied review. Id.

at 7. Thus, the ALJ’s decision is the Commissioner’s final decision and is ripe for review by this

Court. Higginbotham v. Barnhart, 405 F.3d 332, 334 (5th Cir. 2005) (“[T]he Commissioner’s

‘final decision’ includes the Appeals Council’s denial of [a claimant’s] request for review.”). The

FCR and Plaintiff’s Objection are ripe for the Court’s de novo review.

II.    LEGAL STANDARD

       On review of the Commissioner’s denial of benefits, a court is limited to whether the

Commissioner’s position is supported by substantial evidence and whether the Commissioner

applied the proper legal standards when evaluating the evidence. Greenspan v. Shalala, 38 F.3d

232, 236 (5th Cir. 1994) (citing 42 U.S.C. §§ 405(g), 1383(c)(3)). Substantial evidence is defined

as more thana scintilla and less than a preponderance, and as being such relevant and sufficient

evidence as a reasonable mind might accept as adequate to support a conclusion. Leggett v. Chater,

67 F.3d 558, 564 (5th Cir. 1995). The Commissioner, not the court, has the duty to weigh the

evidence, resolve material conflicts in the evidence, and make credibility choices. Carrier v.

Sullivan, 944 F.2d 243, 247 (5th Cir. 1991). So, when applying the substantial evidence standard,

the reviewing court does not weigh the evidence, retry the issues, or substitute its own judgment;

rather, the court scrutinizes the record to determine whether substantial evidence is present.

Greenspan, 38 F.3d at 236. A finding of no substantial evidence is appropriate only if there is a

“conspicuous absence of credible choices” or “no contrary medical evidence” to support the

Commissioner’s decision. Johnson v. Bowen, 864 F.2d 340, 343–44 (5th Cir. 1988) (internal

citation omitted).

       The Social Security Administration uses a five-step process to determine whether an

individual is disabled. See 20 C.F.R. § 404.1520(a)(4). The steps are followed in order, and if at



                                                3
  Case 4:20-cv-00319-O Document 25 Filed 03/16/21                   Page 4 of 15 PageID 1351



any step the Commissioner determines that the claimant is not disabled, the evaluation need not

go on to the next step. Id. The five steps consider: (1) whether the claimant is engaged in substantial

gainful activity; (2) whether the claimant’s impairments are medically severe; (3) whether the

claimant’s medical impairment or combination of impairments meets or medically equals the

criteria listed in the Listing of Impairments; (4) whether the residual functional capacity (“RFC”)

precludes the claimant from performing his past relevant work; and (5) whether the combination

of the claimant’s RFC, age, education, and work experience allow for adjustments to be made to

permit the claimant to work. Id. If the impairment is severe but does not meet or equal a listed

mental impairment, then the Commissioner must conduct an RFC assessment. Id. §

404.1520a(d)(3).

III.   ANALYSIS OF OBJECTIONS

       Wilson objects to the FCR and asks the Court to reverse the Commissioner’s decision or

alternatively vacate the ALJ’s decision and remand the matter for further consideration,

maintaining that “the decision of the Commissioner is not supported by substantial evidence.” Pl.’s

Obj. 1, 9, ECF No. 24. For the foregoing reasons, the Court concludes that substantial evidence

supports the ALJ’s conclusions at both step three and step five of the statutory analysis

       A. Substantial Evidence Supports the ALJ’s RFC Determination at Step Three

       Wilson challenges the ALJ’s finding at step three based on three grounds: (1) the ALJ

improperly failed to incorporate a limitation in her RFC assessment for her ability to adapt or

manage herself; (2) the ALJ improperly declined consider a medical opinion without supplying a

reason; and (3) the ALJ relied solely on the testimony of the VE opining on a hypothetical question

without providing all limitations and circumstances. See Pl.’s Obj. 2–7, ECF No. 24. The Court

addresses each objection in turn.



                                                  4
 Case 4:20-cv-00319-O Document 25 Filed 03/16/21                  Page 5 of 15 PageID 1352



           (1) The ALJ Incorporated a Mental Impairment Limitations Accounting for
               Wilson’s Ability to Adapt or Manage Herself

       Wilson argues that although “the ALJ’s decision found moderate limitations in [her] ability

to adapt or manage herself[,] . . . the [RFC] determination failed to incorporate [relevant]

limitations.” Pl.’s Obj 2–3, ECF No. 24 (citing Soc. Sec. Admin R. 186, ECF No. 16-1)

(highlighting other limitations related to “responding to demands; adapting to changes; managing

psychologically based symptoms; distinguishing between acceptable and unacceptable work

performance; setting realistic goals; making plans independently of others; maintaining personal

hygiene and attire appropriate to the work setting; or being aware of normal hazards and taking

appropriate precautions.”). Wilson contends that the ALJ’s changes to his RFC analysis following

remand from the AC was the addition of a single clause: “and she is able to respond to changes in

a routine unskilled work setting[.]” Pl.’s Obj 2–3, ECF No. 24 (citing Soc. Sec. Admin R. 16, ECF

No. 16-1). Wilson concludes that “this is not sufficient to accommodate the significant limitation

in her ability to adapt or manage herself found by the ALJ, and the functional limitations described

by the [AC]” because “limitations in the ability to deal with work stress must be specific, and must

be posed to the vocational witness.” Pl.’s Obj 2–3, ECF No. 24 (citing William v. Saul, No. 8:18-

cv-2402-T-AEP, 2020 WL 1527855, at *7 (M.D. Fla. Mar. 31, 2020)). After a thorough review of

the record and the ALJ’s decision, the Court disagrees and concludes that the ALJ properly

considered Wilson’s ability to adapt or manage herself in the limitation set forth in the RFC.

       An RFC is the most a claimant can still do despite the claimant’s impairments and any

related symptoms. 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1) (2020). “The RFC assessment must

first identify the individual’s functional limitations or restrictions and assess his or her work-

related abilities on a function-by-function basis[.]” SSR 96–8p, 1996 WL 374184, at *1 (July 2,

1996) (citing 20 C.F.R. §§ 404.1545, 416.945(b)–(d)). To make this assessment, the ALJ must


                                                 5
 Case 4:20-cv-00319-O Document 25 Filed 03/16/21                   Page 6 of 15 PageID 1353



consider the nature and extent of the claimant’s physical, mental, and other relevant limitations.

20 C.F.R. § 416.945. For physical limitations, the ALJ considers evidence of the claimant’s

abilities to sit, stand, walk, lift, carry, push, pull, and perform other physical functions. Id. For

mental limitations, the ALJ considers evidence of the claimant’s abilities to understand, remember,

and carry out instructions, as well as respond appropriately to supervision, co-workers, and work

pressures in a work setting—using what is commonly known as the “paragraph B criteria” to rate

the degree of the claimant’s mental limitations in four areas: understanding, remembering, or

applying information; interacting with others; concentrating, persisting, or maintaining pace; and

adapting or managing oneself. Id. Finally, the ALJ considers limitations and restrictions that affect

other work-related abilities. Id. The RFC need not expressly state the limitations on which the

ultimate RFC is based. See Cornejo v. Colvin, No. EP-11-cv-470-RFC, 2013 WL 2539710, at *9

(W.D. Tex. June 7, 2013) (citing Bordelon v. Astrue, 281 F. App’x 418, 422-23 (5th Cir. 2008)

(per curiam)) (“the limitations on which the RFC is based are not required to be included verbatim

in the RFC or in a hypothetical to the vocational expert.”)

       Here, the Court concludes that the ALJ’s July 5, 2019, opinion addressed the evidence and

considered the issues outlined by the AC on remand. See Soc. Sec. Admin R. 22–26, ECF No. 16-

1. For Wilson’s mental impairments, the ALJ weighed her own reports against her conflicting

medical history, her conflicting reports of daily living activities, and several conflicting medical

and psychiatric examinations. See id. at 22. The ALJ considered the assessments of all treating

providers, Wilson’s psychiatric therapist’s examination, her fiancé’s third-party function report,

the global assessment of functioning (“GAF”) scores, and the psychological state agency

consultants reports—both at the initial and reconsideration levels. See id. at 22–26.

       The Court concludes that the ALJ’s ultimate conclusion that Wilson “can perform a range



                                                 6
 Case 4:20-cv-00319-O Document 25 Filed 03/16/21                   Page 7 of 15 PageID 1354



of sedentary work” and “is able to respond to changes in routine, unskilled work setting” is

supported by substantial evidence in the record. Id. at 22, 26, 81. The ALJ considered the entire

record and the body of evidence. Id. at 22–26. Though Wilson focuses on the ALJ’s lack of

specificity regarding which of Wilson’s mental limitations accounts for Wilson’s ability to adapt

or manage herself, the ALJ found a mental limitation to only sedentary work, handling, fingering

and feeling only frequently, and only occasional interactions with co-workers, supervisors, and the

public. See id. An ALJ need not always do an “exhaustive point-by-point discussion” to support a

conclusion. Aulder v. Astrue, 501 F.3d 446, 448 (5th Cir. 2007). Wilson’s first objection is

OVERRULED.

           (2) Consideration of Dr. Christie’s Testimony

       Second, Wilson contends that in formulating the RFC, the ALJ failed to provide a reason

for rejecting a treating source Dr. Keith Christie’s testimony. See Obj. 4, ECF No. 24; see also

Soc. Sec. Admin R. 888–94, ECF No. 16-1.

       When evaluating the extent of a claimant’s ability to do physical and mental work

activities, the ALJ must consider medical opinions together with the rest of the relevant evidence

in the record. 20 C.F.R. § 404.1545(a)(3). Medical opinions are statements from an acceptable

medical source that reflect judgments about the nature and severity of a claimant’s impairments,

what a claimant can still do despite her mental impairments, and her physical or mental restrictions.

20 C.F.R. §§ 404.1527(a)(2), 416.927(a)(2). An ALJ “generally cannot reject a medical opinion

without providing an explanation for that rejection, even if good reasons exist for disregarding the

opinion. Winston v. Berryhill, 755 F. App’x 395, 398 (5th Cir. 2018) (citing Kneeland v. Berryhill,

850 F.3d 749, 759-61 (5th Cir. 2017). “Failure to explain the rejection of a medical opinion justifies

a remand.” Id.



                                                  7
 Case 4:20-cv-00319-O Document 25 Filed 03/16/21                   Page 8 of 15 PageID 1355



       Here, Wilson’s argument is factually deficient. The ALJ considered Dr. Christie’s report

in the RFC assessment, giving it partial weight to support the conclusion that Wilson suffered from

“memory loss, slowed thinking, and inattention.” See Soc. Sec. Admin R. 26, ECF No. 16-1.

Considering Dr. Christie’s testimony in part, the ALJ found a mental limitation to only sedentary

work, handling, fingering and feeling only frequently, and only occasional interactions with co-

workers, supervisors, and the public. See id. Thus, the ALJ properly considered Dr. Christie’s

medical opinion without giving it the weight Wilson contends it should have received, so the ALJ’s

finding does not constitute reversible error. See, e.g., Martinez v. Colvin, No. 4:12-cv-542-A, 2013

WL 5227060, at *7 n.17 (N.D. Tex. Sept. 16, 2013) (finding no reversible error when the medical

evidence does not support any additional limitation). Wilson’s second objection is

OVERRULED.

           (3) The ALJ Properly Relied on the Testimony of a Vocational Expert

       Wilson contends that the ALJ improperly relied on the testimony of the VE in response to

a hypothetical question to conclude Wilson is not disabled. See Obj. 8–9, ECF No. 25. A

hypothetical question qualifies as a reversible error in one of two situations. Detwiler v. Astrue,

No. 5:10-CV-00194-BG, 2012 WL 569188, at *4 (N.D. Tex. Jan. 19, 2012), report and

recommendation adopted by No. 5:10-CV-00194-BG, 2012 WL 589577 (N.D. Tex. Feb. 22, 2012)

(citing Bowling v. Shalala, 36 F.3d 431, 436 (5th Cir. 1994)). Either “the hypothetical question did

not incorporate reasonably all disabilities . . . recognized by the ALJ” or “the claimant or his

representative was not afforded the opportunity to correct deficiencies in the ALJ's question by

mentioning or suggesting to the vocational expert any purported defects in the hypothetical

question.” Id. at *5. When there is a “significant discrepancy . . . between the limitations included

in the hypothetical question posited to the VE and the limitations the ALJ found in his decision,”



                                                 8
 Case 4:20-cv-00319-O Document 25 Filed 03/16/21                    Page 9 of 15 PageID 1356



there is a reversible error. Ellis v. Astrue, No. 7:09-CV-70-O-BF, 2010 WL 3422872, at *5 (N.D.

Tex. July 7, 2010). When a claimant has an opportunity to correct any deficiencies in an ALJ’s

hypothetical question, the claimant must raise the deficiency else she cannot later claim that the

question was deficient and warrants reversal. See Carey v. Apfel, 230 F.3d 131, 145-47 (5th Cir.

2000).

         The Court finds that the hypothetical question reasonably incorporated all disabilities of

the clamant recognized by the ALJ and that the claimant was afforded the opportunity to correct

any deficiencies in the ALJ’s question. The ALJ recognized Wilson’s severe impairments of

multiple sclerosis, vision loss due to multiple sclerosis, major depressive disorder, anxiety

disorder, and obesity. See Soc. Sec. Admin R. 20, ECF No. 16-1. He created an RFC that included

Wilson’s limitations, incorporating all of her impairments. See id. at 26. At a hearing with Wilson

and her representative present, the ALJ, first listing all limitations and impairments corresponding

with the written opinion, asked the vocational expert the following hypothetical:

         [A]ssume a hypothetical individual of the claimant’s age and education, past work
         you’ve described. Further assume the individual is limited to work at the sedentary
         exertion level. Limited to frequent handling, fingering and feeling bilaterally.
         Limited to occasional climbing of ramps or stairs, balancing, stooping, kneeling
         and crouching. Precluded from climbing ladders, ropes and scaffolding, crawling,
         exposure to extreme heat. Precluded from work—working at unprotected heights,
         around moving mechanical parts or operating a vehicle as part of the job. Would be
         precluded from reading any 14 point or smaller print out or text. Limited to
         understanding, remembering and carrying out simple routine and repetitive tasks.
         Limited to occasional interaction with coworkers, supervisors and the public, and
         is able to respond to changes in a routine unskilled work setting, and is able to make
         simple work related decisions. Could that hypothetical individual perform any of
         the past work? . . . Could that hypothetical individual perform any other work in
         the national economy[,] and if so, can you give me some examples?

Id. at 73–74.

         Based on the written opinion and the face of the question, the ALJ sufficiently incorporated

all disabilities and impairments he recognized in his hypothetical question to the vocational expert.


                                                   9
    Case 4:20-cv-00319-O Document 25 Filed 03/16/21                  Page 10 of 15 PageID 1357



Moreover, there is not a significant discrepancy between the limitations included in the

hypothetical and those found in the ALJ’s decision. Compare id.; with id. at 22–26. Further, the

ALJ’s question was not materially vague or misleading so as to render it deficient. In addition,

Wilson had a reasonable opportunity to correct any deficiencies in the ALJ’s question. See id. at

74–80. Wilson’s third objection is OVERRULED.

        Thus, the Court finds that the ALJ’s stated review of the entire record, along with his

accompanying factual recitation and legal analysis, is sufficient to support the Commissioner’s

conclusion regarding Wilson’s RFC. In short, the Court concludes that the ALJ’s step-three finding

is supported by substantial evidence. See Leggett, 67 F.3d at 564.

        B. Substantial Evidence Supports the ALJ’s Jobs Determination at Step Five

        Wilson objects to the ALJ’s step-five analysis, arguing that the ALJ failed to meet the

burden of establishing the existence of other work, in significant numbers, which Wilson can

perform. Pl.’s Obj. 2, ECF No. 24 (citing Soc. Sec. Admin R. 28, ECF No. 16-1). The vocational

expert identified two occupations that match Wilson’s RFC: a document preparer and table worker.

See Soc. Sec. Admin R. 28, ECF No. 16-1.

        At step five, the Commissioner must show “that there is other substantial work in the

national economy that the claimant can perform.” Audler, 501 F.3d at 448. When the ALJ cannot

rely on the Medical-Vocational Guidelines to determine disability, he “must rely upon expert

vocational testimony or other similar evidence to establish that such jobs exist.” Fraga v. Bowen,

810 F.2d 1296, 1304 (5th Cir. 1987) (citation omitted). Veal v. Soc. Sec. Admin., 618 F. Supp. 2d

600, 608 (E.D. Tex. 2009) (one such other source of evidence is the Dictionary of Occupational

Titles (“DOT”)). 1


1
 The Vocational Expert Handbook does not apply because the ALJ’s decision was issued on July 5, 2019,
a year before its release. Even if it did apply, the “Vocational Expert Handbook guides vocational experts

                                                   10
 Case 4:20-cv-00319-O Document 25 Filed 03/16/21                   Page 11 of 15 PageID 1358



           (1) A Document Preparer Job Requiring Level Three Reasoning under the DOT
               Is Not Inconsistent with the RFC’s Mental Limitations Under These Facts

       Wilson argues that “[t]he Commissioner has determined that jobs at reasoning level 3 [like

document preparer] create an apparent conflict with a limitation to simple or repetitive work” and,

therefore, concludes “this job does not satisfy the Commissioner’s burden of establishing the

existence of work which [Wilson] can perform[, and] the job of table worker does not exist in

significant numbers and is insignificant, standing alone, to carry the Commissioner’s burden.” Pl.’s

Obj 3, ECF No. 24.

       The job of document prepare requires a reasoning level of three under the DOT. See DOT

§ 249.587-018 (4th ed., rev. 1991). Though the Fifth Circuit has not addressed whether a claimant

limited to simple tasks can perform jobs that the DOT classifies as requiring a reasoning level of

three, other circuits have split on the issue. See Terry v. Astrue, 580 F.3d 471, 478 (7th Cir. 2009)

(no conflict between job requiring reasoning level three and claimant's limitation to simple work);

Renfrow v. Astrue, 496 F.3d 918, 921 (8th Cir. 2007) (no conflict with claimant’s inability to do

complex work where job in question required reasoning level three); cf. Hackett v. Barnhart, 395

F.3d 1168, 1176 (10th Cir. 2005) (claimant’s limitation to “simple and routine work tasks” not

consistent “with the demands of level-three reasoning” because claimant’s RFC was more

consistent with level two than level three reasoning); Martin v. Saul, No. 5-19-cv-00573-FB-RBF,

2020 WL 4382133, at *6 (W.D. Tex. July 30, 2020).

       In the Northern District of Texas, courts have found that the DOT does not “on its face,

indicate that jobs with a reasoning development level of three involve more than simple, repetitive

work.” Gaige v. Astrue, No. 4-12-cv-0008-A, 2013 WL 1291754 at *13-14 (N.D. Tex. Mar. 1,


in identifying conflicts to the ALJ. The handbook does not direct the ALJ or the ALJ’s determination.”
Edwards v. Comm’r, SSA, No. 4:18-cv-372, 2019 WL 4564833, at *2 (E.D. Tex. Sept. 20, 2019) (citing
Courtney v. Comm’r, SSA, 894 F.3d 1000, 1005, n.2 (8th Cir. 2018)) (citation omitted).

                                                 11
 Case 4:20-cv-00319-O Document 25 Filed 03/16/21                  Page 12 of 15 PageID 1359



2013), rec. adopted, 2013 WL 1286289 (N.D. Tex. Mar. 29, 2013); Caronia v. Colvin, No. 4:12-

cv-595-Y, 2013 WL 5192904, at * 6 (N.D. Tex. Sept. 13, 2013) (DOT level three reasoning does

not facially indicate that a job will involve more than simple, repetitive work); Longoria v. Colvin,

No. 3:13-cv-1690-B-BK, 2014 WL 2777473, at *8 (N.D. Tex. May 21, 2014), rec. adopted, No.

3:13-cv-1690-B, 2014 WL 2777375 (N.D. Tex. June 18, 2014) (“simple, repetitive work” does not

conflict with DOT reasoning leave three jobs). However, the courts split as to whether an RFC

determination that a claimant is limited to simple, routine task is inconsistent with a job requiring

level three reasoning. See McMillian v. Colvin, No. 4:12-cv-661-A, 2014 WL 61172, at *5 (N.D.

Tex. Jan. 6, 2014) (“[T]here are a series of cases that have held that a job with a [reasoning level]

of 3 is not inconsistent with an RFC determination that limits a claimant to the performance of

simple, routine work tasks”); cf. Otte v. Comm’r, Soc. Sec. Admin., 3:08-cv-2078-P BF, 2010 WL

4363400, at *8 (N.D. Tex. Oct. 18, 2010), rec. adopted, 3:08-cv-2078-P BF, 2010 WL 4318838

(N.D. Tex. Oct. 27, 2010) (“Reasoning Level 3 is not compatible with a restriction to simple,

routine, repetitive work.”); Davis v. Astrue, No. 3-06-cv-883-B, 2008 WL 517238, at *5 (N.D.

Tex. Feb. 27, 2008) (claimant limited to following simple or detailed instructions not capable of

performing job with reasoning level three).

        Here, the Court is persuaded that the “low level unskilled sedentary jobs” of document

preparer and table worker, as corroborated by both the vocational expert and the DOT are simple

and, therefore, not inconsistent with the RFC. See Soc. Sec. Admin R. 81, ECF No. 16-1; SSR 00–

4p, 65 Fed. Reg. at 75760 (unskilled work corresponds to a specific vocational preparation of one

to two); Caronia, No. 4:12-cv-595-Y, 2013 WL 5192904, at *7 (“occupation as ‘unskilled’

indicates that it is ‘by definition simple.”).




                                                 12
 Case 4:20-cv-00319-O Document 25 Filed 03/16/21                 Page 13 of 15 PageID 1360



       First, a document preparer has a specific vocational preparation skill level of two which is

an “unskilled” and simple job. See SSR 00–4p, 65 Fed. Reg. at 75760; see Soc. Sec. Admin R. 74–

75, ECF No. 16-1.

       Second, the ALJ attempted to identify any apparent conflicts that exist between the

vocational expert’s testimony and the DOT by asking the vocational expert whether such an

inconsistency exists—twice. Soc. Sec. Admin R. 80, 83, ECF No. 16-1; See SSR 00-4p, 2000 WL

1898704, at *1-2 (S.S.A. 2000); Graves v. Colvin, 837 F.3d 589, 592 (5th Cir. 2016) (citations

omitted). The ALJ expressly confirmed that the VE’s testimony was consistent with the DOT, and

Wilson has not shown a conflict between the two. See Soc. Sec. Admin R. 80, 83, ECF No. 16-1.

       Third, Wilson failed to present a “direct and obvious conflict” on the record in development

of the administrative hearing and never objected to the vocational expert’s testimony or cross-

examined him based on his conclusion of consistency between the testimony and DOT. Soc. Sec.

Admin R. 80, 83, ECF No. 16-1; see SSR-004p, 2000 WL 1898704, at *4; Carey, 230 F.3d at 146–

47 (when “direct and obvious conflict” exists between vocational expert’s testimony and DOT,

ALJ must resolve conflict by determining whether vocational expert’s explanation is reasonable

and thus more reliable than DOT); Nichols v. Comm’r of Soc. Sec. Admin., No. 10-cv-0651, 2011

WL 2669056, at *6 (N.D. Tex. June 10, 2011), rec. adopted, 2011 WL 2669099 (N.D. Tex. July

6, 2011) (if indirect conflict did not undergo adversarial development at administrative hearing,

vocational expert’s “testimony may be relied upon without resolving the conflict as long as the

record reflects an adequate basis for doing so.”) (citation omitted). Thus, the Court concludes that

there is no conflict between the vocational expert’s testimony and the information contained in the




                                                13
    Case 4:20-cv-00319-O Document 25 Filed 03/16/21                 Page 14 of 15 PageID 1361



DOT that would warrant a finding of reversible error. 2 Accordingly, Wilson’s fourth objection is

OVERRULED.

            (2) The ALJ’s Conclusion that 42,000 Document Prepare Jobs Exist in the National

                Economy Based on Vocational Expert Testimony Was Proper

        Wilson objects to the ALJ’s conclusion regarding the existence of document preparer jobs

in significant numbers in the national economy. The vocational expert identified 42,000 jobs as a

document preparer and 11,000 jobs as a table worker in the national economy. See Soc. Sec. Admin

R. 16–17, ECF No. 16-1; see also id. at 74. Wilson contends that she presented testimony to the

AC that there are only 14,256 document preparers in the national economy. Obj. 9–10, ECF No.

24.

        The ALJ may rely on the vocational expert’s testimony to reach a conclusion regarding the

claimant’s ability to perform work that exists in a significant number in the national economy.

Masterson v. Barnhart, 309 F.3d 267, 273 (5th Cir. 2002). And the ALJ did so here. Thus, Wilson’s

fifth objection is OVERRULED. And the Court concludes that the ALJ’s step-five finding is

supported by substantial evidence. See Leggett, 67 F.3d at 564.




2
 Even had there been a conflict between the VE’s testimony and the DOT, the ALJ properly followed SSR
00-4P to resolve the conflict in favor of the VE’s testimony based on the VE’s experience elicited at the
hearing. 2000 WL 1898704 at *2. The ALJ assumed arguendo that a conflict or gap existed between the
VE’s testimony and the DOT and relied on a reasonable explanation for the resolution. Compare Soc. Sec.
Admin R. 28, 80, ECF No. 16-1; with Martin, 2020 WL 4382133, at *6 (“if the conflict had been identified
and explored, the vocational expert may have been able to adequately explain why the jobs were perfectly
suitable for Martin notwithstanding her limitations.”). Thus, the ALJ properly resolved even a potential
conflict in favor of the VE’s testimony based on the VE’s experience.

                                                   14
 Case 4:20-cv-00319-O Document 25 Filed 03/16/21              Page 15 of 15 PageID 1362



IV.    CONCLUSION

       Having conducted a de novo review of the FCR and Wilson’s Objections, the Court

OVERRULES each of Wilson’s Objections and ADOPTS the reasoning in the Magistrate

Judge’s FCR. Accordingly, the Court AFFIRMS the Commissioner’s decision that Wilson is not

disabled as defined by the Social Security Act.

       SO ORDERED on this 16th day of March, 2021.




                                                   _____________________________________
                                                   Reed O’Connor
                                                   UNITED STATES DISTRICT JUDGE




                                                  15
